DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 01/14/2020.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Karlsson (US 2006/0294044 A1).

Claims 1, 9, and 16:
Karlsson discloses the limitations as shown in the following rejections:
obtaining a current performance (performance metric measurements “y(k)”) of at least one workload (workload/flow/consumer); (¶0014, 0017, 0022, 0031, 0055; FIG. 1, 4); “monitor performance of the consumers (e.g., "flows" or "workloads"), such as throughput and latency (¶0014)… Let y(k)=[y1(k) . . . yN(k)]T be the vector of the performance metrics (either latency or N workloads (e.g., the N flows of FIG. 1), measured at the beginning of interval k“ (¶0031).
determining an adjustment to a current allocation (“weights”/”shares”; “u(k)”) of at least one resource allocated to the at least one workload by evaluating a representation (model & cost function) of a relationship between: (i) the current allocation of the at least one resource allocated to the at least one workload, (ii) a performance metric (performance goals; “yref(k)”), and (iii) the current performance (measured performance “y(k)”) of the at least one workload (¶0022, 0027, 0031, 0033, 0038-0041, 0043, 0066; FIG. 2). Exemplary quotations:
“the mapping from the N workload shares (u(k)) to the N measured performance metrics (y(k)), such as response times or throughputs, can be described by the following multiple-input-multiple-output (MIMO) model (¶0033)…controller 10 may be implemented as a Self-tuning regulator (STR). STRs are one of the most commonly used and well-studied adaptive controllers. STRs have two parts: an estimator and a control law, which are usually invoked at every sample period. The most commonly used estimator in STRs is recursive least-squares (RLS). The purpose of this estimator is to dynamically estimate a model of the system relating the measured metrics with the actuation. The control law will then, based on this model, set the actuators in attempt to achieve the desired performance (¶0038)…Typically, estimator 402 and control law 401 are invoked at every sample period. Estimator 402 dynamically estimates a model 403 of the computing system 15 relating the measured metrics 102 with the actuation 41 (e.g., change in weight assignments) (¶0039)…an optimal controller 10A…is derived by explicitly capturing the dependency of the cost function J on u(k)” (¶0043).

initiating an application of the determined adjustment to the current allocation of the at least one resource for the at least one workload (¶0020, 0024, 0026-0028, 0039, 0068).
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (FIG. 1, 4, ¶0065).


Claims 2 and 10:
Karlsson discloses the limitations as shown in the rejections above. Karlsson further discloses wherein the performance metric (performance goals; “yref(k)”) comprises a nominal value of a predefined service metric  (e.g. response time, throughput) (¶0003, 0007, 0022) disclosing the performance goal represents the expected/acceptable value for metric set forth in an SLA.

Claims 3, 11, and 17:
Karlsson discloses the limitations as shown in the rejections above. Karlsson further discloses wherein the current performance of the at least one workload comprises a current value of a variable that tracks a given predefined service metric (e.g. response time, throughput) of the at least one workload (¶0003, 0014, 0017, 0022, 0031; FIG. 3-4).

Claim 4:
Karlsson discloses the limitations as shown in the rejections above. Karlsson further discloses wherein a current error of the variable that tracks the given predefined service metric of the at least one workload comprises a difference between the current value of the given predefined service metric and a corresponding predefined target value (performance goal) for the at least one predefined service metric (¶0031: “yref(k) - y(k)”).

Claims 5, 12, and 18:
Karlsson discloses the limitations as shown in the rejections above. Karlsson further discloses wherein one or more of an amount and a percentage of the determined adjustment to the current allocation of the at least one resource is limited (¶0068, 0028, 0031, 0062).

Claims 6, 13, and 19:
Karlsson discloses the limitations as shown in the rejections above. Karlsson further discloses wherein the at least one workload comprises one workload and wherein the representation comprises an analytic representation of a quadratic representation (quadratic cost function) of the relationship. (¶0031-0035, 0039, 0041-0043, 0046, 0067); “the controller 10's design (e.g., controller 10A of FIG. 4) aims at minimizing the following quadratic cost function” (¶0041).

Claims 7, 14, and 20:
Karlsson discloses the limitations as shown in the rejections above. Karlsson further discloses wherein the at least one workload comprises a plurality of workloads and wherein the representation comprises a quadratic representation (quadratic cost function) of the relationship. (¶0031-0035, 0041-0043, 0046, 0067); “the controller 10's design (e.g., controller 10A of FIG. 4) aims at minimizing the following quadratic cost function” (¶0041).

Claims 8 and 15:
Karlsson discloses the limitations as shown in the rejections above. Karlsson further discloses wherein a sum of the at least one resource is constrained to an available amount of the at least one resource (¶0028, 0031, 0062).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 5519605 A; “Towards Optimal Performance and Resource Management in Web Systems via Model Predictive Control”; and “An assisting Model Predictive Controller approach to Control over the Cloud” are directed to model predictive control systems.
“Introduction to Control Theory And Its Application to Computing Systems” control theory terminology and concept definitions.
US 20060280119 A1; US 20100091786 A1; US 20070162161 A1 are directed to adaptive, model driven controllers managing resource allocation.
"Control strategies for adaptive resource allocation in cloud computing": Journal publication coauthored by inventors.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building

Alexandria, VA 22314.
/P. M./
Paul Mills
09/11/2021

/EMERSON C PUENTE/       Supervisory Patent Examiner, Art Unit 2196